Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art fails to teach or fairly suggest an optical sensing circuit, comprising: a capacitor; a light sensing unit, electrically connected to the capacitor and configured to sense a first color; a compensation unit, electrically connected to the capacitor and configured to sense a second color; and a switching element, electrically connected to the capacitor; wherein when a light illuminates the light sensing unit and the compensation unit, a first light component of the light corresponding to the first color causes the light sensing unit to generate a first current, and a second light component of the light corresponding to the second color causes the compensation unit to generate a second current; wherein when the second current is substantially zero, a charging current or a discharging current corresponding to the current amount of the first current charges or discharges the capacitor, wherein when the second current is not zero, the charging current or the discharging current corresponding to the current amount of the first current reduced by the second current charges or discharges the capacitor; wherein when the switching element is turned on, the voltage of the capacitor is read as information for determining the color of the light by a controller; wherein the light sensing unit and the compensation unit are disposed in a first configuration or a second configuration; wherein in the first configuration, the light sensing unit comprises a first light sensing element and a second light sensing element, and the compensation unit comprises a third light sensing element; wherein in the second configuration, the light sensing unit comprises the first light sensing element, the compensation unit comprises the second light sensing element and the third light sensing element, wherein the first light sensing element is capable of sensing one of a red light, a green light, and a blue light, the second light sensing element is capable of sensing another of the red light, the green light, and the blue light, and the third light sensing element is capable of sensing the other of the red light, the green light, and the blue light; wherein in the first configuration, the first color is formed by mixing two of the red light, the green light, and the blue light corresponding to the first light sensing element and the second light sensing element; wherein in the second configuration, the first color is corresponding to one of the red light, the green light, and the blue light corresponding to the first light sensing element.
Claims 2-8 are allowed by virtue of their claim dependency upon allowed claim 1.
Claim 9 is allowed because the prior art fails to teach or fairly suggest an optical sensing circuit array, comprising: a plurality of optical sensing circuits, at least comprising a first optical sensing circuit, a second optical sensing circuit, and a third optical sensing circuit, wherein each optical sensing circuit comprises: a capacitor; a light sensing unit, electrically connected to the capacitor and configured to sense a first color; a compensation unit, electrically connected to the capacitor and configured to sense a second color; and a switching element, electrically connected to the capacitor; at least one signal line, configured to provide at least one operating signal to the light sensing unit of the first optical sensing circuit, the light sensing unit of the second optical sensing circuit, and the light sensing unit of the third optical sensing circuit; and at least one scan line, configured to provide at least one scan signal to control the switching element of the first optical sensing circuit, the switching element of the second optical sensing circuit, and the switching element of the third optical sensing circuit; wherein under the situation that one of the at least one operating signal is enabled, when a light illuminates a corresponding light sensing unit and a corresponding compensation unit, a first light component of the light corresponding to the first color causes the corresponding light sensing unit to generate a first current, and a second light component of the light corresponding to the second color causes the corresponding compensation unit to generate a second current; wherein when the second current is substantially zero, the charging current or the discharging current corresponding to the current amount of the first current charges or discharges a corresponding capacitor; wherein when the second current is not zero, the charging current or the discharging current corresponding to the current amount of the first current reduced by the second current charges or discharges the corresponding capacitor; wherein when one of the at least one scan signal is enabled and causes a corresponding switching element to be turned on, the voltage of the corresponding capacitor is read as information for determining the color of the light by a controller; wherein the corresponding light sensing unit and the corresponding compensation unit are disposed in a first configuration or a second configuration; wherein in the first configuration, the corresponding light sensing unit comprises a first light sensing element and a second light sensing element, and the corresponding compensation unit comprises a third light sensing element: wherein in the second configuration, the corresponding light sensing unit comprises the first light sensing element, the corresponding compensation unit comprises the second light sensing element and the third light sensing element; wherein the first light sensing element is capable of sensing one of a red light, a green light, and a blue light, the second light sensing element is capable of sensing another of the red light, the green light, and the blue light, and the third light sensing element is capable of sensing the other of the red light, the green light, and the blue light; wherein in the first configuration, the first color is formed by mixing two of the red light, the green light, and the blue light corresponding to the first light sensing element and the second light sensing element; wherein in the second configuration, the first color is corresponding to one of the red light, the green light, and the blue light corresponding to the first light sensing element.
Claims 10-20 are allowed by virtue of their claim dependency upon allowed claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878